 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    GLENFORD BUDD,                                  Case No. 2:16-cv-00613-RFB-BNW
12                      Petitioner,                   ORDER
13           v.
14    RENEE BAKER, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (second request) (ECF

18   No. 43), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (second request) (ECF No. 43) is GRANTED. Petitioner will have up to and including

21   September 24, 2019, to file a second amended petition for writ of habeas corpus.

22          DATED: September 4, 2019.
23                                                              ______________________________
                                                                RICHARD F. BOULWARE, II
24                                                              United States District Judge
25

26

27

28
                                                      1
